SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2015 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Petróleo Brasileiro S.A. – Petrobras Consolidated financial statements as of March 31, 2015, with report of independent registered public accounting firm Petróleo Brasileiro S.A. – Petrobras Index (Expressed in millions of US Dollars, unless otherwise indicated) Report of Independent Registered Public Accounting Firm 3 Consolidated Statement of Financial Position 4 Consolidated Statement of Income 5 Consolidated Statement of Comprehensive Income 6 Consolidated Statement of Cash Flows 7 Consolidated Statement of Changes in Shareholders’ Equity 8 Notes to the financial statements 9 1 . The Company and its operations 9 2 . Basis of preparation 9 3 . The “Lava Jato” (Car Wash) Operation and its effects on the Company 10 4 . Basis of consolidation 10 5 . Summary of significant accounting policies 10 6 . Cash and cash equivalents and Marketable securities 11 7 . Trade and other receivables 12 8 . Inventories 14 9 . Disposal of assets and legal mergers 14 10 . Investments 15 11 . Property, plant and equipment 16 12 . Intangible assets 17 13 . Exploration for and evaluation of oil and gas reserves 17 14 . Trade payables 18 15 . Finance debt 18 16 . Leases 21 17 . Related party transactions 22 18 . Provision for decommissioning costs 23 19 . Taxes 24 20 . Employee benefits (Post-Employment) 26 21 . Shareholders’ equity 28 22 . Sales revenues 29 23 . Other expenses, net 29 24 . Costs and Expenses by nature 30 25 . Net finance income (expense) 30 26 . Supplemental information on statement of cash flows 31 27 . Segment Information 32 28 . Provisions for legal proceedings 36 29 . Collateral for crude oil exploration concession agreements 40 30 . Risk management 40 31 . Fair value of financial assets and liabilities 44 32 . Subsequent events 45 33 . Information Related to Guaranteed Securities Issued by Subsidiaries 45 2 Petróleo Brasileiro S.A. – Petrobras Report of Independent Registered Public Accounting Firm Report of independent registered public accounting firm To the Board of Directors and Shareholders Petróleo Brasileiro S.A. - Petrobras We have reviewed the accompanying condensed consolidated statement of financial position of Petróleo Brasileiro S.A. - Petrobras and its subsidiaries as of March 31, 2015, and the related condensed consolidated statements of income, comprehensive income, cash flows and changes in shareholders’ equity for the three-month periods ended March 31, 2015 and March 31, 2014. This interim financial information is the responsibility of the Company's management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying condensed consolidated interim financial information for it to be in conformity with International Financial Reporting Standards (IFRS) as issued by the International Accounting Standards Board (IASB). As discussed in Note 3 to the condensed consolidated financial statements, during the third quarter of 2014, the Company wrote off US$ 2,527 million of overpayments on the acquisition of property plant and equipment incorrectly capitalized, according to testimony obtained from Brazilian criminal investigations. We have previously audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the accompanying consolidated statement of financial position as of December 31, 2014, and the related consolidated statements of income, comprehensive income, cash flows (not presented herein) and changes in shareholders’ equity for the year then ended, and in our report dated April 22, 2015, we expressed an unqualified opinion on those consolidated financial statements. In our opinion, the information set forth in the accompanying condensed accompanying consolidated statement of financial position as of December 31, 2014 is fairly stated in all material respects in relation to the accompanying consolidated statement of financial position from which it has been derived. /s/ PricewaterhouseCoopers Auditores Independentes Rio de Janeiro, Brazil May 15, 2015 3 Petróleo Brasileiro S.A. – Petrobras Consolidated Statement of Financial Position March 31, 2015 and December 31, 2014 (Expressed in millions of US Dollars, unless otherwise indicated) Assets Note Liabilities Note Current assets Current liabilities Cash and cash equivalents 6 10,739 16,655 Trade payables 14 7,814 9,760 Marketable securities 6 10,545 9,323 Finance debt 15 12,368 11,868 Trade and other receivables, net 7 6,464 7,969 Finance lease obligations 16 14 16 Inventories 8 9,985 11,466 Income taxes payable 19.1 320 247 Recoverable income taxes 19.1 819 1,063 Other taxes payable 19.1 3,238 4,064 Other recoverable taxes 19.1 2,196 2,748 Payroll, profit sharing and related charges 1,923 2,066 Advances to suppliers 357 423 Pension and medical benefits 20 700 796 Other current assets 1,773 1,180 Others 1,790 2,301 42,878 50,827 28,167 31,118 Assets classified as held for sale 3 5 Liabilities on assets classified as held for sale − − 42,881 50,832 28,167 31,118 Non-current assets Non-current liabilities Long-term receivables Finance debt 15 112,456 120,218 Trade and other receivables, net 7 4,991 4,832 Finance lease obligations 16 50 56 Marketable securities 6 92 109 Deferred income taxes 19.2 262 3,031 Judicial deposits 28.1 2,373 2,682 Pension and medical benefits 20 14,020 16,491 Deferred income taxes 19.2 916 1,006 Provisions for legal proceedings 28.1 1,496 1,540 Other tax assets 19.1 3,329 4,008 Provision for decommissioning costs 18 6,757 8,267 Advances to suppliers 2,199 2,409 Others 831 988 Others 3,217 3,817 135,872 150,591 17,117 18,863 Total liabilities 164,039 181,709 Shareholders' equity 21.1 Investments 10 4,943 5,753 Share capital (net of share issuance costs) 107,101 107,101 Property, plant and equipment 11 190,579 218,730 Change in interest in subsidiaries 148 148 Intangible assets 12 3,815 4,509 Profit reserves 68,286 66,423 216,454 247,855 Accumulated other comprehensive (deficit) (80,848) (57,400) Attributable to the shareholders of Petrobras 94,687 116,272 Non-controlling interests 609 706 Total equity 95,296 116,978 Total assets 259,335 298,687 Total liabilities and shareholder's equity 259,335 298,687 The Notes form an integral part of these Financial Statements. 4 Petróleo Brasileiro S.A. – Petrobras Consolidated Statement of Income March 31, 2015 and 2014 (Expressed in millions of US Dollars, unless otherwise indicated) Note Jan-Mar/2015 Jan-Mar/2014 Sales revenues 22 25,967 34,494 Cost of sales (18,140) (26,388) Gross profit 7,827 8,106 Income (expenses) Selling expenses (602) (1,154) General and administrative expenses (946) (1,083) Exploration costs 13 (343) (646) Research and development expenses (197) (250) Other taxes (263) (138) Other expenses, net 23 (818) (1,632) (3,169) (4,903) Net income before finance income (expense), share of earnings in equity-accounted investments, profit sharing and income taxes 4,658 3,203 Finance income 256 441 Finance expenses (1,289) (782) Foreign exchange and inflation indexation charges (930) 268 Net finance income (expense) 25 (1,963) (73) Share of earnings in equity-accounted investments 10.1 60 221 Profit sharing 20.1 (117) (142) Net income before income taxes 2,638 3,209 Income taxes 19.3 (1,056) (763) Net income 1,582 2,446 Net income (loss) attributable to: Shareholders of Petrobras 1,862 2,280 Non-controlling interests (280) 166 1,582 2,446 Basic and diluted earnings (loss) per weighted-average of common and preferred share - in U.S. dollars 21.3 0.14 0.17 The Notes form an integral part of these Financial Statements. 5 Petróleo Brasileiro S.A. – Petrobras Consolidated Statement of Comprehensive Income March 31, 2015 and 2014 (Expressed in millions of US Dollars, unless otherwise indicated) Jan-Mar/2015 Jan-Mar/2014 Net income 1,582 2,446 Items that will not be reclassified to the statement of income: Actuarial gains (losses) on defined benefit pension plans − − Cumulative translation adjustments (16,695) 4,480 (16,695) 4,480 Items that may be reclassified subsequently to the statement of income: Unrealized gains / (losses) on cash flow hedge - highly probable future exports Recognized in shareholders' equity (9,884) 1,645 Reclassified to the statement of income 288 199 Deferred income tax 3,263 (627) (6,333) 1,217 Unrealized gains / (losses) on cash flow hedge - others Recognized in shareholders' equity (1) 3 Reclassified to the statement of income − 1 Deferred income tax − − (1) 4 (6,334) 1,221 Share of other comprehensive income (losses) in equity-accounted investments (358) 59 Total other comprehensive income (loss): (23,387) 5,760 Total comprehensive income (loss) (21,805) 8,206 Comprehensive income (loss) attributable to: Shareholders of Petrobras (21,585) 8,162 Non-controlling interests (220) 44 Total comprehensive income (loss) (21,805) 8,206 The Notes form an integral part of these Financial Statements. 6 Petróleo Brasileiro S.A. – Petrobras Consolidated Statement of Cash Flows March 31, 2015 and 2014 (Expressed in millions of US Dollars, unless otherwise indicated) Cash flows from Operating activities Net income attributable to the shareholders of Petrobras 1,862 2,280 Adjustments for: Non-controlling interests (280) 166 Share of earnings in equity-accounted investments (60) (221) Depreciation, depletion and amortization 2,974 3,013 Impairment of property, plant and equipment, intangible and other assets 101 117 Exploration expenditures written off 201 447 Allowance for impairment of trade receivables (301) 14 (Gains) losses on disposal of assets, write-offs of non-current assets, E&P areas returned and cancelled projects, net (141) (222) Foreign exchange, indexation and finance charges 2,198 599 Deferred income taxes, net 714 290 Pension and medical benefits (actuarial expense) 588 440 Decrease (Increase) in assets Trade and other receivables, net 25 (1,078) Inventories (358) (1,045) Other assets (1,018) (885) Increase (Decrease) in liabilities Trade payables (795) (205) Taxes payable 113 (539) Pension and medical benefits (145) (142) Other liabilities 61 952 Net cash provided by operating activities 5,739 3,981 Cash flows from Investing activities Capital expenditures (6,115) (8,750) Investments in investees (63) (5) Proceeds from disposal of assets 180 368 Divestment (investment) in marketable securities (1,455) (307) Dividends received 3 154 Net cash (used in) investing activities (7,450) (8,540) Cash flows from Financing activities Acquisition of Non-controlling interest 138 (46) Financing and loans, net: Proceeds from long-term financing 1,304 22,803 Repayment of principal (2,948) (2,595) Repayment of interest (1,956) (1,595) Net cash provided by (used in) financing activities (3,462) 18,567 Effect of exchange rate changes on cash and cash equivalents (743) 379 Net increase (decrease) in cash and cash equivalents (5,916) 14,387 Cash and cash equivalents at the beginning of the year 16,655 15,868 Cash and cash equivalents at the end of the period 10,739 30,255 The Notes form an integral part of these Financial Statements. 7 Petróleo Brasileiro S.A. – Petrobras Consolidated Statement of Changes in Shareholders’ Equity March 31, 2015 and 2014 (Expressed in millions of US Dollars, unless otherwise indicated) Share capital (net of share issuance costs) Accumulated other comprehensive income (deficit) and deemed cost Profit Reserves Share Capital Share issuance costs Change in interest in subsidiaries Cumulative translation adjustment Cash flow hedge - highly probable future exports Actuarial gains (losses) on defined benefit pension plans Other comprehensive income (loss) and deemed cost Legal Statutory Tax incentives Profit retention Retained earnings Shareholders' equity attributable to shareholders of Petrobras Non-controlling interests Total consolidated shareholders' equity 107,371 (279) 674 (26,440) (3,911) (2,505) (178) 7,919 2,182 729 62,965 − 148,527 596 149,123 Balance at January 1, 2014 107,092 674 (33,034) 73,795 148,527 596 149,123 Realization of deemed cost (1) 1 − − Change in interest in subsidiaries (42) (42) (73) (115) Net income 2,280 2,280 166 2,446 Other comprehensive income 4,602 1,217 − 63 5,882 (122) 5,760 Appropriations: − − Allocation of net income − − − Dividends − 107,371 (279) 632 (21,838) (2,694) (2,505) (116) 7,919 2,182 729 62,965 2,281 156,647 567 157,214 Balance at March 31, 2014 107,092 632 (27,153) 76,076 156,647 567 157,214 107,380 (279) 148 (41,968) (7,699) (7,295) (438) 7,919 2,182 720 55,602 − 116,272 706 116,978 Balance at January 1, 2015 107,101 148 (57,400) 66,423 116,272 706 116,978 Realization of deemed cost (1) 1 − − Change in interest in subsidiaries − − 123 123 Net income (loss) 1,862 1,862 (280) 1,582 Other comprehensive income (loss) (16,755) (6,333) − (359) − (23,447) 60 (23,387) Appropriations: − − Transfer from reserves − Dividends − − − 107,380 (279) 148 (58,723) (14,032) (7,295) (798) 7,919 2,182 720 55,602 1,863 94,687 609 95,296 Balance at March 31, 2015 107,101 148 (80,848) 68,286 94,687 609 95,296 The Notes form an integral part of these Financial Statements. 8 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) 1. The Company and its operations Petróleo Brasileiro S.A. - Petrobras is dedicated, directly or through its subsidiaries (referred to jointly as “Petrobras” or “the Company”) to prospecting, drilling, refining, processing, trading and transporting crude oil from producing onshore and offshore oil fields and from shale or other rocks, as well as oil products, natural gas and other liquid hydrocarbons. In addition, Petrobras carries out energy related activities, such as research, development, production, transport, distribution and trading of all forms of energy, as well as other related or similar activities. The Company’s head office is located in Rio de Janeiro – RJ, Brazil. 2. Basis of preparation The consolidated interim financial information has been prepared and is being presented in accordance with IAS 34 – “Interim Financial Reporting” as issued by the International Accounting Standards Board (IASB). The information is presented in U.S. dollars. This interim financial information presents the significant changes for the Company in the first quarter of 2015, and it does not repeat certain other recent significant changes that were previously reported in notes to the Company’s financial statements. As a result, this interim financial information should be read together with the Company’s annual financial statements for the year ended December 31, 2014, which include the full set of notes. The Company has reclassified certain amounts from prior periods to provide a more appropriate presentation and consistent with the industry practice. Net income was not affected in any of the periods presented. Petrobras has selected the U.S. Dollar as its presentation currency. The financial statements have been translated from the functional currency (Brazilian Real) into the presentation currency (U.S. Dollar) in accordance with IAS 21 – “The effects of changes in foreign exchange rates”. All assets and liabilities are translated into U.S. dollars at the closing exchange rate at the date of the financial statements; income and expenses, as well as cash flows are translated into U.S. dollars using the average exchange rates prevailing during the year. Equity items are translated using the exchange rates prevailing at the dates of the transactions. All exchange differences arising from the translation of the consolidated financial statements from the functional currency into the presentation currency are recognized as cumulative translation adjustments (CTA) within accumulated other comprehensive income (loss) in the consolidated statements of changes in shareholders’ equity. Brazilian Real x U.S. Dollar Mar 2015 Mar 2014 Jun 2014 Sep 2014 Dec 2014 Quarterly average exchange rate 2.86 2.36 2.23 2.28 2.55 Period-end exchange rate 3.21 2.26 2.2 2.45 2.66 The Company’s Board of Directors in a meeting held on May 15, 2015 authorized the consolidated interim financial information for issue. Accounting estimates The preparation of interim financial information requires the use of estimates and assumptions for certain assets, liabilities and other transactions. These estimates include: write-off of overpayments improperly capitalized, oil and gas reserves, pension and medical benefits liabilities, depreciation, depletion and amortization, decommissioning costs, impairment of assets, hedge accounting, provisions for legal proceedings, fair value of financial instruments, present value adjustments of trade receivables and payables from relevant transactions, and income taxes (income tax – IRPJ and social contribution on net income – CSLL). Although our management uses assumptions and judgments that are periodically reviewed, the actual results could differ from these estimates. 9 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) 3. The “Lava Jato” (Car Wash) Operation and its effects on the Company In the third quarter of 2014, the Company wrote off US$2,527 of capitalized costs representing amounts that Petrobras overpaid for the acquisition of property, plant and equipment in prior years. For further information see note 3 to the Company’s December 31, 2014 consolidated financial statements. In preparing its financial statements for the first quarter of 2015, the Company carefully considered all available information and does not expect that new developments in the investigations related to the “Lava Jato” (Car Wash) Operation by the Brazilian authorities, by the independent law firms conducting an internal investigation, or by newly set up internal commissions (or a review of the results of previous internal investigations) could materially impact or change the methodology adopted to recognize the write-off described above. Notwithstanding this expectation, the Company will continuously monitor the investigations for additional information and, as of March 31, 2015, has not identified any necessary adjustment based on existing information. On May 13, 2015, the Company received US$ 49 representing the first portion of amounts recovered from Pedro José Barusco Filho, a former executive manager of the Services area, who previously entered into a plea agreement with Brazilian authorities. This amount will be recognized as other income (amounts recovered – “overpayments incorrectly capitalized”) in the second quarter of 2015. To the extent that any of the proceedings resulting from the Lava Jato investigation involve leniency agreements with cartel members or plea agreements with individuals pursuant to which they agree to return funds, Petrobras may be entitled to receive a portion of such funds. See note 28 for information about class actions and the Company’s other material legal proceedings. 4. Basis of consolidation The consolidated interim financial information includes the quarterly information of Petrobras, its subsidiaries, joint operations and consolidated structured entities. There were no significant changes in the consolidated entities in the three-month period ended March 31, 2015. The main disposal of assets and legal mergers are set out in note 9. 5. Summary of significant accounting policies The same accounting policies and methods of computation were followed in these consolidated interim financial statements as those followed in the preparation of the annual financial statements of the Company for the year ended December 31, 2014. 10 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) 6. Cash and cash equivalents and Marketable securities Cash and cash equivalents Cash at bank and in hand 694 709 Short-term financial investments - In Brazil Single-member funds (Interbank Deposit) and other short-term deposits 1,561 1,999 Other investment funds 39 41 1,600 2,040 - Abroad Time deposits 4,052 8,700 Automatic investing accounts 2,265 3,097 Other financial investments abroad 2,128 2,109 8,445 13,906 Total short-term financial investments 10,045 15,946 Total cash and cash equivalents 10,739 16,655 Short-term financial investments in Brazil comprise investments in exclusive (single-member) funds, mainly holding Brazilian Federal Government Bonds. Short-term financial investments abroad are comprised of time deposits, highly-liquid automatic investing accounts and other short-term fixed income instruments from highly-rated financial institutions with maturities of three months or less. Marketable securities Trading securities 1,537 2,690 Available-for-sale securities 12 21 Held-to-maturity securities 9,088 6,721 10,637 9,432 Current 10,545 9,323 Non-current 92 109 Trading securities refer mainly to investments in Brazilian Government Bonds and held-to-maturity securities are mainly comprised of time deposits with highly-rated financial institutions abroad. These financial investments have maturities of more than three months and are classified as current assets due to their maturity or the expectation of their realization in the short term. 11 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) 7. Trade and other receivables Trade and other receivables, net Trade receivables Third parties 8,772 10,022 Related parties (Note 17) Investees 636 863 Receivables from the electricity sector 2,800 2,966 Petroleum and alcohol accounts -Federal Government 263 317 Other receivables 1,605 2,005 14,076 16,173 Provision for impairment of trade receivables (2,621) (3,372) 11,455 12,801 Current 6,464 7,969 Non-current 4,991 4,832 Changes in the allowance for impairment of trade receivables Opening balance 3,372 1,406 Additions 211 2,484 Write-offs (*) (512) (131) Cumulative translation adjustment (450) (387) Closing balance 2,621 3,372 Current 1,309 1,448 Non-current 1,312 1,924 (*) Includes US$ 452 related to companies from the isolated electricity sector in the quarter ended March 31, 2015, as set out in note 7.4. Trade receivables overdue - Third parties Up to 3 months 741 823 From 3 to 6 months 363 178 From 6 to 12 months 238 181 More than 12 months 1,657 1,832 2,999 3,014 12 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Trade receivables – electricity sector (isolated electricity system in the northern region of Brazil) Not yet due Overdue Total Not yet due Overdue Total Clients Eletrobras Group (Note 17) 2,105 695 2,800 2,536 430 2,966 Companhia de Gás do Amazonas (CIGÁS) 1,011 309 1,320 1,266 167 1,433 Others 33 348 381 24 394 418 3,149 1,352 4,501 3,826 991 4,817 (-) Allowance for impairment of trade receivables (511) (541) (1,052) (1,090) (621) (1,711) Total 2,638 811 3,449 2,736 370 3,106 Related parties 2,054 499 2,553 2,473 165 2,638 Third parties 584 312 896 263 205 468 As of March 31, 2015, US$ 3,850 of the Company’s receivables from the isolated electricity system in the northern region of Brazil, related to fuel oil, natural gas and other products sold to thermoelectric power plants (which are subsidiaries of Eletrobras), state-owned natural gas distribution companies and independent electricity producers (Produtores Independentes de Energia – PIE) located in the northern region of Brazil, were classified as non-current assets. The balance of those receivables was US$ 4,501 as of March 31, 2015 (US$ 4,817 as of December 31, 2014). A portion of the costs related to the supply of fuel to thermoelectric power plants located in the northern region of Brazil is borne by funds from the Fuel Consumption Account ( Conta de Consumo de Combustível – CCC ), which is managed by Eletrobras. Recently, funds transferred from the CCC to the electricity companies in the northern region of Brazil have not been sufficient for them to meet their financial obligations, and, as a result, some of these companies have experienced financial difficulties and have not been able to pay for the products supplied by Petrobras. The Company entered into a debt acknowledgement agreement with subsidiaries of Eletrobras on December 31, 2014 with respect to the balance of its receivables as of November 30, 2014. Eletrobras acknowledged being indebted in the amount of US$ 3,509. This amount is being updated based on the Selic interest rate (Brazilian short-term interest rate) every month. Under the agreement, the amounts started to be paid in 120 monthly installments beginning in February 2015 and US$ 2,483 were guaranteed by collaterals, as of December 31, 2014. In 2015, the Brazilian government implemented a new pricing policy for the electricity sector and has already implemented price increases in the first quarter of 2015. The new policy will strengthen the financial situation of the companies in the electricity sector and reduce their insolvency on payables from fuel oil and other products supplied. The Company expects that the impact of the higher electricity prices resulting from the new policy will be more significant after the first quarter of 2015, notably because the funds received from the end customer will be transferred to the CCC and used to refund the electricity generation companies. The Company recognized an allowance for impairment of trade receivables in 2014 of US$ 1,696 (US$ 1,948 charged to selling expenses, partially offset by a US$ 252 cumulative translation adjustment - CTA effect) to cover uncollateralized receivables as of October 31, 2014, including the balances of previous debt acknowledgement agreements and from companies that were not part of the most recent debt acknowledgment agreement with Eletrobras. On March 31, 2015 the Company recognized a reversal of an allowance for impairment of trade receivables of US$ 404 (a US$ 452 reduction in selling expenses, partially offset by a US$ 48 negative cumulative translation adjustment – CTA effect) due to the pledge of additional receivables the CCC has from the Brazilian Energy Development Account ( Conta de Desenvolvimento Energético – CDE ) as security on May 7, 2015, for an additional portion of the debt acknowledgement agreement entered into with Eletrobras in 2014. 13 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) 8. Inventories Crude oil 3,621 3,977 Oil products 3,646 4,333 Intermediate products 701 854 Natural gas and LNG (*) 339 358 Biofuels 180 150 Fertilizers 39 34 8,526 9,706 Materials, supplies and others 1,506 1,806 10,032 11,512 Current 9,985 11,466 Non-current 47 46 (*) Liquid natural gas Inventories are presented net of a US$ 103 allowance reducing inventories to net realizable value (US$ 150 as of December 31, 2014), mainly due to the decrease in international prices of crude oil and oil products. In the quarter ended March 31, 2015 the Company recognized a US$ 100 allowance reducing inventories to net realizable value recognized as cost of sales (US$ 123 in the quarter ended March 31, 2014). A portion of the crude oil and/or oil products inventories have been pledged as security for the Terms of Financial Commitment (TFC) signed by Petrobras and Petros in the amount of US$ 1,806 (US$ 2,316 as of December 31, 2014), as set out in note 20. 9. Disposal of assets and legal mergers Disposal of assets Disposal of assets in Argentina On March 30, 2015, Petrobras Argentina S.A., PESA, disposed of its interest in assets located in the Austral Basin in Santa Cruz to Compañía General de Combustibles S.A. (CGC) for a lump-sum payment of US$ 101 made on the same date. The Company recognized a US$ 77 gain in other income. Innova S.A. On August 16, 2013, the Board of Directors of Petrobras approved the disposal of 100% of the share capital of Innova S.A. to Videolar S.A. and its controlling shareholder for US$ 369, subject to certain condition precedent, such as approval by the Brazilian Antitrust Regulator (Conselho Administrativo de Defesa Econômica – CADE). On October 30, 2014 the transaction was concluded as set out in the sales and purchase agreement and a US$ 57 gain was recognized in other income. On March 31, 2015, a final price adjustment was agreed between the parties and was paid. The Company recognized the additional payment received of US$ 78 in other income. 14 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Legal mergers On January 30, 2015, the Shareholders’ Extraordinary General Meeting of Petrobras approved the mergers of Arembepe Energia S.A. and Energética Camaçari Muricy S.A. into Petrobras. The objective of these mergers is to simplify the corporate structure of the Company, reduce costs and capture synergies. These mergers did not affect share capital or the Company’s consolidated financial statements. Investments Investments in associates and joint ventures Carrying amount of the investments Share of earnings in the investments Investments accounted for using the equity method Jan-Mar/2015 Jan-Mar/2014 Braskem S.A. 1,153 1,711 25 54 Petrobras Oil & Gas B.V. - PO&G 1,718 1,714 4 100 Guarani S.A. 391 518 (3) (6) State-controlled Natural Gas Distributors 295 340 15 29 Nova Fronteira Bioenergia S.A. 133 163 (2) 2 Petrowayu S.A. 136 136 − − Petroritupano S.A. 112 112 − (1) Other petrochemical investees 55 66 1 11 UEG Araucária Ltda 66 73 11 11 Petrokariña S.A. 45 45 − − Transierra S.A. − − − 3 Other associates 825 858 9 18 4,929 5,736 60 221 Other investees 14 17 − − 4,943 5,753 60 221 Investments in listed companies Thousand-share lot Quoted stock exchange prices (US$ per share) Market value Company Type Indirect subsidiary Petrobras Argentina S.A. 1,356,792 1,356,792 Common 0.92 0.65 1,248 879 1,248 879 Associate Braskem S.A. 212,427 212,427 Common 2.52 4.07 536 864 Braskem S.A. 75,793 75,793 Preferred A 3.43 6.59 260 499 796 1,363 The market value of these shares does not necessarily reflect the realizable value upon sale of a large block of shares. Braskem S.A. - Investment in publicly traded associate: Braskem’s shares are publicly traded on stock exchanges in Brazil and abroad. The quoted market value of the investment as of March 31, 2015, was US$ 796, based on the quoted values of both Petrobras’ interest in Braskem’s common stock (47% of the outstanding shares), and preferred stock (22% of the outstanding shares). However, there is extremely limited trading of the common shares, since non-signatories of the shareholders’ agreement hold only approximately 3% of the common shares. 15 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) In addition, given the operational relationship between Petrobras and Braskem, the recoverable amount of the investment, for impairment testing purposes, was determined based on value in use, considering future cash flow projections and the manner in which the Company can derive value from this investment via dividends and other distributions to arrive at its value in use. As the recoverable amount was higher than the carrying amount, no impairment losses were recognized for this investment. The main assumptions on which cash flow projections were based to determine Braskem’s value in use are set out in note 14 to the Company’s consolidated financial statements for the year ended December 31, 2014. Property, plant and equipment Land, buildings and improvement Equipment and other assets Assets under construction (*) Exploration and development costs (Oil and gas producing properties) Total Balance at January 1, 2014 7,868 90,405 79,758 49,870 227,901 Additions 30 2,031 30,362 580 33,003 Additions to / review of estimates of decommissioning costs − − − 1,999 1,999 Capitalized borrowing costs − − 3,592 − 3,592 Write-offs (9) (57) (4,024) (196) (4,286) Write-off - overpayments incorrectly capitalized (35) (1,160) (1,078) (91) (2,364) Transfers (***) 2,685 25,371 (36,178) 23,078 14,956 Depreciation, amortization and depletion (534) (7,381) − (4,888) (12,803) Impairment recognition (****) (899) (1,398) (11,670) (2,839) (16,806) Impairment reversal (****) − 17 − 3 20 Cumulative translation adjustment (1,071) (9,832) (7,819) (7,760) (26,482) Balance at December 31, 2014 8,035 97,996 52,943 59,756 218,730 Cost 10,979 142,030 52,943 88,023 293,975 Accumulated depreciation, amortization and depletion (2,944) (44,034) − (28,267) (75,245) Balance at December 31, 2014 8,035 97,996 52,943 59,756 218,730 Additions 6 326 5,419 84 5,835 Additions to / review of estimates of decommissioning costs − − − 24 24 Capitalized borrowing costs − − 505 − 505 Write-offs (3) (16) (255) (54) (328) Transfers 248 3,281 (5,801) 2,514 242 Depreciation, amortization and depletion (138) (1,594) − (1,203) (2,935) Cumulative translation adjustment (1,338) (12,733) (7,485) (9,938) (31,494) Balance at March 31, 2015 6,810 87,260 45,326 51,183 190,579 Cost 9,459 127,061 45,326 75,927 257,773 Accumulated depreciation, amortization and depletion (2,649) (39,801) − (24,744) (67,194) Balance at March 31, 2015 6,810 87,260 45,326 51,183 190,579 Weighted average of useful life in years 40 (25 to 50 ) (except land) 20 (3 to 31) (**) Units of production method (*) See note 27 for assets under construction by business area (**) Includes exploration and production assets depreciated based on the units of production method. (***) Includes US$ 10,446 reclassified from Intangible Assets to Property, Plant and Equipment in 2014, as a result of the declaration of commerciality of areas of the Assignment Agreement (See note 12.3 to the Company's consolidated financial statements for the year ended December 31, 2014). (****) For more detailed information, see Note 14 to the Company's consolidated financial statements for the year ended December 31, 2014. As of March 31, 2015, property, plant and equipment include assets under finance leases of US$ 60 (US$ 72 as of December 31, 2014). The Company’s property, plant and equipment include US$ 23,319 related to the acquisition costs of areas in the Assignment Agreement. 16 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Intangible assets By class of assets Software Rights and Concessions acquired developed in-house Goodwill Total Balance at January 1, 2014 14,381 142 496 400 15,419 Addition 92 41 118 − 251 Capitalized borrowing costs − − 8 − 8 Write-offs (93) (5) (10) − (108) Transfers (**) (10,346) 7 9 (1) (10,331) Amortization (35) (54) (131) − (220) Impairment recognition (8) − − − (8) Impairment reversal 6 − − − 6 Cumulative translation adjustment (405) (12) (58) (33) (508) Balance at December 31, 2014 3,592 119 432 366 4,509 Cost 4,003 578 1,281 366 6,228 Accumulated amortization (411) (459) (849) − (1,719) Balance at December 31, 2014 3,592 119 432 366 4,509 Addition 3 5 21 − 29 Capitalized borrowing costs − − 1 − 1 Write-offs (3) − − − (3) Transfers (**) 2 − 3 (1) 4 Amortization (6) (9) (24) − (39) Cumulative translation adjustment (553) (17) (73) (43) (686) Balance at March 31, 2015 3,035 98 360 322 3,815 Cost 3,310 502 1,089 322 5,223 Accumulated amortization (275) (404) (729) − (1,408) Balance at March 31, 2015 3,035 98 360 322 3,815 Estimated useful life - years (*) 5 5 Indefinite (*) Mainly comprised of assets with indefinite useful lives, which are reviewed annually to determine whether events and circumstances continue to support an indefinite useful life assessment. (**) Includes US$ 10,446 reclassified from Intangible Assets to Property Plant and Equipment in 2014, as a result of the declaration of commerciality of areas of the Assignment Agreement. See Note 12.3 to the Company's consolidated financial statements for the year ended December 31, 2014. Exploration for and evaluation of oil and gas reserves Exploration and evaluation activities include the search for oil and gas from obtaining the legal rights to explore a specific area to the declaration of the technical and commercial viability of the reserves. Changes in the balances of capitalized c osts directly associated with exploratory wells pending determination of proved reserves and the balance of a mounts paid for obtaining rights and concessions for exploration of oil and natural gas (capitalized acquisition costs) are set out in the following table. 17 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Capitalized Exploratory Well Costs / Capitalized Acquisition Costs (*) Property plant and equipment Opening Balance 7,000 8,802 Additions to capitalized costs pending determination of proved reserves 833 4,272 Capitalized exploratory costs charged to expense (180) (1,366) Transfers upon recognition of proved reserves (35) (3,835) Cumulative translation adjustment (1,198) (873) Closing Balance 6,420 7,000 Intangible Assets 2,574 3,044 Capitalized Exploratory Well Costs / Capitalized Acquisition Costs 8,994 10,044 (*) Amounts capitalized and subsequently expensed in the same period have been excluded from the table above. Exploration costs recognized in profit or loss and cash used in oil and gas exploration and evaluation activities are set out in the table below: Exploration costs recognized in the statement of income Jan-Mar/2015 Jan-Mar/2014 Geological and geophysical expenses 140 179 Exploration expenditures written off (incl.dry wells and signature bonuses) 201 447 Other exploration expenses 2 20 Total expenses 343 646 Cash used in : Jan-Mar/2015 Jan-Mar/2014 Operating activities 120 198 Investment activities 875 1,229 Total cash used 995 1,427 Trade payables Third parties in Brazil 3,851 4,949 Third parties abroad 3,362 4,240 Related parties 601 571 Balance on current liabilities 7,814 9,760 Finance debt The Company obtains funding through debt financing for capital expenditures to develop crude oil and natural gas producing properties, construct vessels and pipelines, construct and expand industrial plants, among other uses. The Company has covenants in its loan agreements and notes issued in the capital markets requiring, among other obligations, the presentation of interim financial statements within 90 days of the end of each quarter (not reviewed by independent auditors) and audited financial statements within 120 days of the end of each fiscal year. These obligations do not represent immediate events of default and the grace period in which the Company has to deliver these financial statements ranges from 30 to 60 days in the different agreements. Delivering financial statements is an obligation included in most financing agreements and non-compliance with that obligation can trigger an event of default and a right to accelerate the debt. A roll-forward of non-current debt is set out below: 18 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Export Credit Agencies Banking Market Capital Market Others Total Non-current In Brazil Opening balance at January 1 , 2014 − 29,000 1,211 49 30,260 Additions (new funding obtained) − 4,319 359 − 4,678 Interest incurred during the year − 202 2 − 204 Foreign exchange/inflation indexation charges − 1,033 79 1 1,113 Transfer from long term to short term − (1,440) (156) (18) (1,614) Cumulative translation adjustment (CTA) − (3,826) (194) (4) (4,024) Balance at December 31, 2014 − 29,288 1,301 28 30,617 Abroad Opening balance at January 1 , 2014 5,805 26,908 42,572 690 75,975 Additions (new funding obtained) 281 6,710 13,766 − 20,757 Interest incurred during the year 4 22 46 8 80 Foreign exchange/inflation indexation charges 103 412 (1,433) 20 (898) Transfer from long term to short term (742) (3,411) (1,260) (42) (5,455) Cumulative translation adjustment (CTA) (207) (743) 119 (27) (858) Balance at December 31, 2014 5,244 29,898 53,810 649 89,601 Total Balance at December 31, 2014 5,244 59,186 55,111 677 120,218 Non-current In Brazil Opening balance at January 1 , 2015 − 29,288 1,301 28 30,617 Additions (new funding obtained) − 277 − − 277 Interest incurred during the year − 62 − − 62 Foreign exchange/inflation indexation charges − 1,585 30 − 1,615 Transfer from long term to short term − (315) (64) (1) (380) Cumulative translation adjustment (CTA) − (5,145) (220) (5) (5,370) Balance as of March 31, 2015 − 25,752 1,047 22 26,821 Abroad Opening balance at January 1 , 2015 5,244 29,898 53,810 649 89,601 Additions (new funding obtained) − Interest incurred during the year 1 10 12 2 25 Foreign exchange/inflation indexation charges 217 1,084 (1,210) 29 120 Transfer from long term to short term (242) (9) (2,300) (12) (2,563) Cumulative translation adjustment (CTA) (218) (1,086) (214) (30) (1,548) Balance as of March 31, 2015 5,002 29,897 50,098 638 85,635 Total Balance as of March 31, 2015 5,002 55,649 51,145 660 112,456 Short-term debt 3,412 3,484 Current portion of long-term debt 7,887 6,845 Accrued interest 1,069 1,539 12,368 11,868 19 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Summarized information on current and non-current finance debt Maturity in 2020 onwards Total (*) Fair value Financing in Brazilian Reais (BRL): 1,255 2,296 1,989 2,153 3,492 8,522 19,707 16,456 Floating rate debt 839 1,963 1,429 1,612 2,962 6,540 15,345 Fixed rate debt 416 333 560 541 530 1,982 4,362 Average interest rate 10.0% 12.1% 11.9% 11.5% 10.7% 8.5% 10.1% Financing in U.S.Dollars (USD): 7,501 8,997 8,757 11,098 17,894 30,250 84,497 76,308 Floating rate debt 7,080 4,346 5,096 8,669 13,026 8,465 46,682 Fixed rate debt 421 4,651 3,661 2,429 4,868 21,785 37,815 Average interest rate 2.1% 4.1% 4.4% 4.1% 4.0% 5.4% 4.4% Financing in BRL indexed to USD: 109 395 705 704 701 6,123 8,737 8,590 Floating rate debt 17 23 23 22 19 55 159 Fixed rate debt 92 372 682 682 682 6,068 8,578 Average interest rate 3.7% 7.2% 7.0% 7.1% 7.0% 7.0% 7.0% Financing in Pound Sterling (£): 49 − 2,546 2,595 2,231 Fixed rate debt 49 − 2,546 2,595 Average interest rate 3.5% − 6.0% 5.9% Financing in Japanese Yen (¥): 338 391 94 85 − − 908 906 Floating rate debt 87 85 85 85 − − 342 Fixed rate debt 251 306 9 − − − 566 Average interest rate 1.0% 1.8% 0.8% 0.7% − − 1.5% Financing in Euro (€): 81 12 12 2,951 1,400 3,915 8,371 7,638 Floating rate debt 12 11 11 11 11 168 224 Fixed rate debt 69 1 1 2,940 1,389 3,747 8,147 Average interest rate 1.3% 2.1% 2.1% 3.7% 3.8% 4.3% 4.0% Financing in other currencies: 7 2 − 9 9 Fixed rate debt 7 2 − 9 Average interest rate 14.1% 15.3% − 14.4% Total as of March 31, 2015 9,340 12,093 11,557 16,991 23,487 51,356 124,824 112,138 3.1% 5.7% 5.8% 5.1% 5.1% 6.1% 5.5% Total as of December 31, 2014 11,868 12,572 11,948 17,789 24,189 53,720 132,086 115,238 * The average maturity of outstanding debt as of March 31, 2015 is 5.66 years (6.1 years as of December 31, 2014). The fair value of the Company's finance debt is determined primarily by quoted prices in active markets for identical liabilities (level 1), when applicable. When a quoted price for an identical liability is not available, the fair value is determined based on the yield curve of the Company's most liquid bonds (level 2). The sensitivity analysis for financial instruments subject to foreign exchange variation is set out in note 30.2. Capitalization rate used to determine the amount of borrowing costs eligible for capitalization The capitalization rate used to determine the amount of borrowing costs eligible for capitalization was the weighted average of the borrowing costs applicable to the borrowings that were outstanding during the period, other than borrowings made specifically for the purpose of obtaining a qualifying asset. In the first quarter of 2015, the capitalization rate was 4.89% p.a. (4.64% p.a. in the first quarter of 2014). This rate was applied to the balance of assets under construction as the basis for capitalizing borrowing costs, when eligible. 20 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Lines of credit – Outstanding balance Company Available (Lines of Credit) Used Balance Abroad PGT 1,500 700 800 Petrobras 2,500 689 1,811 In Brazil Transpetro 3,135 946 2,189 Petrobras 4,521 4,004 517 PNBV 3,079 357 2,722 Liquigás 44 42 2 Collateral The financial institutions that have provided financing have not required Petrobras to provide collateral related to loans, except for certain specific funding instruments to promote economic development, which are collateralized by tangible assets. The loans obtained by structured entities are collateralized based on the projects’ assets, as well as liens on receivables and shares of the structured entities. Certain subsidiaries issue securities fully and unconditionally guaranteed by Petrobras (note 33). The Company’s capital market financing relates primarily to unsecured global notes. Leases Future minimum lease payments / receipts – finance leases Receipts Payments Estimated lease payments / receivable Future Value Annual Interest Present Value Future Value Annual Interest Present Value 2015 154 (97) 57 15 (11) 4 2016 – 2019 762 (466) 296 72 (34) 38 2020 and thereafter 1,720 (533) 1,187 197 (175) 22 As of March 31, 2015 2,636 (1,096) 1,540 284 (220) 64 Current 72 14 Non-current 1,468 50 As of March 31, 2015 1,540 64 Current 59 16 Non-current 1,455 56 As of December 31, 2014 1,514 72 Future minimum lease payments – non-cancelable operating leases Operating leases mainly include oil and gas production units, drilling rigs and other exploration and production equipment, vessels and support vessels, helicopters, land and building leases. 21 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) 2015 13,690 2016 - 2019 41,028 2020 and thereafter 58,787 At March 31, 2015 113,505 As of December 31, 2014 118,404 As of March 31, 2015, the balance of estimated future minimum lease payments under operating leases includes US$ 65,886 (US$ 69,565 as of December 31, 2014) with respect to assets under construction, for which the lease term has not commenced. In the three-month period ended March 31, 2015, the Company recognized expenditures of US$ 3,581 (US$ 2,701 in the three-month period ended March 31, 2014) for operating lease installments. Related party transactions The Company has a related-party transactions policy, approved by its Board of Directors, which establishes rules to ensure that all decisions involving related parties and potential conflicts of interest take into account applicable laws in the countries in which the Company operates, the parties involved in negotiations and market conditions. Transactions with joint ventures, associates, government entities and pension funds The balances of significant transactions are set out in the table below: Jan-Mar/ Jan-Mar/ Income (expense) Assets Liabilities Income (expense) Assets Liabilities Joint ventures and associates State-controlled gas distributors 957 362 91 1,056 506 195 Petrochemical companies 973 45 146 1,987 205 82 Other associates and joint ventures 206 229 276 393 152 263 2,136 636 513 3,436 863 540 Government entities Government bonds 127 2,932 − 171 4,339 − Banks controlled by the Federal Government (1,318) 3,483 26,859 (692) 3,814 28,304 Receivables from the Electricity sector (Note 7.4) 181 2,800 − 196 2,966 − Petroleum and alcohol account - receivables from Federal government (Note 17.2) 1 263 − − 317 − Federal Government - dividends and interest on capital − − − (20) − − Others 12 153 89 14 241 224 (997) 9,631 26,948 (331) 11,677 28,528 Pension plans − − 34 − − 135 1,139 10,267 27,495 3,105 12,540 29,203 Revenues (mainly sales revenues) 2,317 3,654 Foreign exchange and inflation indexation charges, net (778) (272) Finance income (expenses), net (400) (277) Current assets 4,902 6,715 Non-current assets 5,365 5,825 Current liabilities 3,549 1,855 Non-current liabilities 23,946 27,348 1,139 10,267 27,495 3,105 12,540 29,203 22 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Petroleum and Alcohol accounts - Receivables from Federal Government As of March 31, 2015, the balance of receivables related to the Petroleum and Alcohol accounts was US$ 263 (US$ 317 as of December 31, 2014). Pursuant to Provisional Measure 2,181 of August 24, 2001, the Federal Government may settle this balance by using National Treasury Notes in an amount equal to the outstanding balance, or allow the Company to offset the outstanding balance against amounts payable to the Federal Government, including taxes payable, or both options. The Company has provided all the information required by the National Treasury Secretariat (Secretaria do Tesouro Nacional - STN) in order to resolve disputes between the parties and conclude the settlement with the Federal Government. Following several negotiation attempts at the administrative level, the Company filed a lawsuit in July 2011 to collect the receivables. Court-ordered expert proceedings are ongoing. Compensation of employees and officers Petrobras’ key management compensation is set out below: Jan-Mar/ 2015 Jan-Mar/ 2014 Officers Board Total Officers Board Total Wages and short-term benefits 1.4 0.1 1.5 1.2 0.1 1.3 Social security and other employee-related taxes (*) 0.4 − 0.4 0.3 − 0.3 Post-employment benefits (pension plan) 0.1 − 0.1 0.1 − 0.1 Total compensation recognized in the statement of income 1.9 0.1 2.0 1.6 0.1 1.7 Total compensation paid 1.9 0.1 2.0 1.8 0.1 1.9 Number of members 8 10 18 7 10 17 (*) The compensation of executive officers and directors is based on legal requirements and guidelines established by the Brazilian Department of Oversight and Governance of State-controlled Companies (Departamento de Coordenação e Governança das Empresas Estatais - DEST). DEST determined that social security and other employee-related taxes were included in the key management compensation proposed at the Annual General Meeting of 2014. Those taxes had been included since the first quarter of 2014, but were not disclosed in the notes to the financial statements. In the three-month period ended March, 31 2015 the compensation of board members and officers for the consolidated Petrobras group amounted to US$ 5.5 (US$ 6.5 in the three-month period ended March 31, 2014). Provision for decommissioning costs Non-current liabilities Opening balance 8,267 7,133 Adjustment to provision 19 2,430 Payments made (283) (679) Interest accrued 70 201 Others 96 75 Cumulative translation adjustment (1,412) (893) Closing balance 6,757 8,267 23 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Taxes Income taxes and other taxes Income taxes Current assets Current liabilities Taxes in Brazil 775 1,018 219 139 Taxes abroad 44 45 101 108 819 1,063 320 247 Other taxes Current assets Non-current assets Current liabilities Current / Deferred ICMS (VAT) 1,401 1,772 637 787 1,060 1,275 Current / Deferred PIS and COFINS (taxes on revenues) 672 829 2,494 2,983 452 295 CIDE 11 13 − − 6 8 Production taxes − 922 1,517 Withholding income taxes − 384 486 Others 61 73 189 230 231 281 2,145 2,687 3,320 4,000 3,055 3,862 Taxes abroad 51 61 9 8 183 202 2,196 2,748 3,329 4,008 3,238 4,064 24 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Deferred income taxes - non-current Income taxes in Brazil comprise corporate income tax (IRPJ) and social contribution on net income (CSLL). Brazilian statutory corporate tax rates are 25% and 9%, respectively. The changes in the deferred income taxes are presented as follows: a) Changes in deferred income taxes Property, Plant & Equipment Oil and gas exploration costs Others Loans, trade and other receivables / payables and financing Finance leases Provision for legal proceedings Tax losses Inventories Interest on capital Others Total Balance at January 1, 2014 (13,406) (4,006) 1,984 (518) 409 4,811 575 1,343 32 (8,776) Recognized in the statement of income for the year (2,055) 3,917 401 (42) 182 2,965 (7) (1,418) (898) 3,045 Recognized in shareholders’ equity − − 1,949 (41) − (192) − − 1,351 3,067 Cumulative translation adjustment 1,814 302 (441) 86 (75) (842) (66) 68 (133) 713 Others − (3) (70) (77) 10 (51) 1 − 116 (74) Balance at December 31, 2014 (13,647) 210 3,823 (592) 526 6,691 503 (7) 468 (2,025) Recognized in the statement of income for the year (485) (362) 239 (67) 76 1,270 144 8 (1,537) (714) Recognized in shareholders’ equity − − 2,963 − − (80) − − 409 3,292 Cumulative translation adjustment 2,399 91 (1,013) 109 (97) (1,039) (101) (1) (234) 114 Others − (99) 96 − (1) (4) − − (5) (13) Balance at March 31, 2015 (11,733) (160) 6,108 (550) 504 6,838 546 − (899) 654 Deferred tax assets 1,006 Deferred tax liabilities (3,031) Balance at December 31, 2014 (2,025) Deferred tax assets 916 Deferred tax liabilities (262) Balance at March 31, 2015 654 The deferred tax assets will be realized in proportion to the realization of the provisions and the final resolution of future events, both of which are based on estimates. 25 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Reconciliation between statutory tax rate and tax expense A reconciliation between tax expense and the product of “income before income taxes” multiplied by the Brazilian statutory corporate tax rates is set out in the table below: Jan-Mar/2015 Jan-Mar/2014 Income before income taxes 2,638 3,209 Nominal income taxes computed based on Brazilian statutory corporate tax rates (34%) (897) (1,091) Adjustments to arrive at the effective tax rate: ·Different jurisdictional tax rates for companies abroad 230 263 ·Tax incentives 5 8 · Tax loss carryforwards (unrecognized tax losses) (267) 69 · Non taxable income (deductible expenses), net (*) (156) (70) ·Tax credits of companies abroad in the exploration stage (1) (1) ·Others 30 59 Income taxes benefit (expense) (1,056) (763) Deferred income taxes (714) (290) Current income taxes (342) (473) (1,056) (763) Effective tax rate 40.0% 23.8% (*) Includes share of earnings in equity-accounted investees. Employee benefits (Post-Employment) Pension and medical benefits The Company sponsors defined benefit and variable contribution pension plans in Brazil and for certain of its international subsidiaries, as well as defined-benefit medical plans for employees in Brazil (active and retirees) and their dependents. Changes in the pension and medical benefits to employees are set out below: Petros Plan Medical Plan Petros Petros 2 AMS Other plans Total Balance at December 31, 2013 5,342 121 6,999 111 12,573 (+) Remeasurement effects recognized in OCI 3,264 143 2,538 2 5,947 (+) Costs incurred in the year 794 49 1,155 24 2,022 (-) Contributions paid (245) − (396) (7) (648) (-) Payments related to the Term of Financial Commitment (TFC) (203) − − − (203) Others 1 − − (13) (12) Cumulative translation adjustment (1,079) (26) (1,277) (10) (2,392) Balance at December 31, 2014 7,874 287 9,019 107 17,287 Current 440 − 354 2 796 Non-Current 7,434 287 8,665 105 16,491 7,874 287 9,019 107 17,287 (+)Costs incurred in the period 253 22 306 7 588 (-) Contributions paid (49) − (95) (3) (147) Others − − − 14 14 Cumulative translation adjustment (1,374) (52) (1,573) (23) (3,022) Balance at March 31, 2015 6,704 257 7,657 102 14,720 Current 405 − 294 1 700 Non-Current 6,299 257 7,363 101 14,020 6,704 257 7,657 102 14,720 26 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Pension and medical benefit expenses recognized in profit or loss are set out below: Jan-Mar/2015 Pension Plan Medical Plan Other Plans Total Petros Petros 2 AMS Current service cost 24 13 38 3 78 Interest cost over net liabilities / (assets) 229 9 268 4 510 Net costs for the period Jan-Mar/2015 253 22 306 7 588 Related to active employees: Included in the cost of sales 75 12 73 − 160 Operating expenses in profit or loss 37 9 44 7 97 Related to retired employees 141 1 189 − 331 Net costs for the period Jan-Mar/2015 253 22 306 7 588 Net costs for the period Jan-Mar/2014 173 12 250 5 440 As of March 31, 2015, the Company had the balance of crude oil and oil products of US$ 1,806 pledged as security for the Terms of Financial Commitment (TFC), signed by Petrobras and Petros in 2008. In the three month period ended March 31, 2015 the Company's contribution to the defined contribution portion of the Petros Plan 2 was US$ 78 ( US$ 83 in the three month period ended March 31, 2014). Profit sharing Profit sharing benefits comply with Brazilian legal requirements and those of the Brazilian Department of Coordination and Governance of State
